Citation Nr: 9921549	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  98-14 081A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, 
Utah


THE ISSUE

Entitlement to service connection for a bilateral foot disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel









INTRODUCTION

The appellant had active military service from December 1942 to 
May 1945.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a July 1998 rating decision from the Salt Lake City, 
Utah Department of Veterans Affairs (VA) Regional Office (RO).  

The appellant is currently service connected for tuberculosis 
with an assigned noncompensable rating.  He is also service 
connected for an opacity in the center of the right cornea, also 
evaluated as noncompensable.  In August 1998 the appellant 
alleged that his tuberculosis had worsened.  As this issue has 
been neither procedurally developed nor certified for appellate 
review, the Board is referring it to the RO for initial 
consideration and appropriate action.  Godfrey v. Brown, 7 Vet. 
App. 398 (1995).


REMAND

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims (Court) 
for additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 
4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.

The appellant's service medical records show that his feet were 
reported as normal when he was examined for service in December 
1942.  He was seen for "cracked feet" in June 1943.  

The appellant was seen later in June 1943 for pain at the heads 
of the metatarsal bones, and the appellant was diagnosed with 
metatarsalgia.  The appellant was prescribed hot soaks for his 
feet and was returned to duty.  In August 1943 the appellant was 
seen for painful feet.  It was noted that the appellant had 
several corns on the bottom of his feet.  The May 1945 
Certificate of Disability for Discharge contains no findings 
referable to the feet.

In March 1998, the appellant filed a claim of service connection 
for feet problems.  He stated that he experienced these problems 
while marching in the service and that they had recently gotten 
worse.  

In May 1998 the appellant submitted a statement in which he 
denied receiving treatment for his feet in the service.  The 
appellant stated that he was told that he could not march or do 
maneuvers due to his feet.  He stated that he was assigned light 
duties such as umpire detail and day room orderly.  He stated 
that he was on light duty until discharge.  

In September 1998 the appellant was seen by Dr. J.S.G. with 
complaints of severe forefoot pain.  He reported a history of 
such pain since 1944 in the service.  He reported having to 
perform 20-mile hikes and frequently having to drop out because 
of forefoot pain.  He stated that he had been told that he would 
never be able to perform long hikes again.  

On examination, the appellant had normal arch configuration and 
normal forefoot-to-rearfoot alignment.  Examination of the ball 
of the foot revealed an anterior displaced fat pad.  It was noted 
that there was not much hammering to the digits with the 
exception of some mild hammering in the second and third digits, 
bilaterally.  The metatarsal heads were clearly palpable right 
through the plantar aspect of the skin.  There was discreet 
hyperkeratoses on the sub-first, third, and fifth metatarsal 
heads.  There was no hyperkeratoses on the left foot; however, 
there appeared to be an equal amount of fat pad atrophy on this 
foot.  

The appellant was diagnosed with metatarsalgia, fat pad atrophy, 
and hallux malleus, bilaterally.  Dr. J.S.G. concluded, in 
looking at the structure of his foot, that the appellant's foot 
condition was most likely congenital.  It is unclear as to which 
of the diagnosed foot conditions Dr. J.S.G. had concluded to be 
congenital.  

Subsequent to his examination of the appellant, Dr. J.S.G. wrote 
a letter stating that the appellant's in-service marching had 
most certainly caused marked damage to the appellant's feet.  

The appellant has submitted a well-grounded claim for service 
connection for a bilateral foot disorder.  

Once the appellant has established a well-grounded claim, VA has 
a duty to assist the veteran in the development of facts 
pertinent to his claim.  See 38 U.S.C.A. § 5107(a) (West 1991).  

The Board concludes that further development is necessary in this 
case.  As was stated above, Dr. J.S.G. did not specify which of 
the appellant's diagnosed foot impairments were congenital.  In 
addition, it is unclear from the record as to the basis of Dr. 
J.S.G.'s conclusion that the appellant's feet were markedly 
damaged by long marching in service.  

There is no evidence in the service medical records of the 
appellant suffering from a chronic foot condition; they only show 
that he was treated for foot pain in June and August 1943.  
Subsequent service medical records show no complaints or 
diagnoses of a foot problem.  Aside from the September 1998 
examination of the appellant, there are no available post-service 
medical records of the appellant receiving medical attention for 
problems with his feet.  

In general, after August 1943, there is no available medical 
evidence of a diagnosed foot problem until September 1998.  For 
these reasons, the Board concludes that the weight of Dr. 
J.S.G.'s statements regarding the appellant's bilateral foot 
disorder is uncertain.  

If the medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions. However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

Based on the above, the Board concludes that further development 
is necessary.  Accordingly, the case is remanded to the RO for 
the following:  

1.  The veteran should identify all post-
service medical evidence showing treatment 
for foot problems.  The RO should assist 
the veteran in obtaining any evidence that 
is still available and is not currently of 
record.  This should include all VA and 
non-VA medical treatment records, which are 
not currently part of the claims folder.  
The veteran should submit written 
authorizations for the release of all 
records from his treating physicians which 
have not already been submitted.  The RO 
should obtain these records and any VA 
treatment records available.  All 
information which is not duplicative of 
evidence already received should be 
associated with the claims file.  

2.  After any additional evidence has been 
received and added to the record, the 
veteran should be afforded a comprehensive 
VA foot examination, conducted, if 
possible, by a certified orthopedic surgeon 
and/or podiatrist.  The claims file and a 
separate copy of this remand, should be 
made available to and reviewed by the 
examiner prior and pursuant to 
conduction and completion of the 
examination and the examination report 
must be annotated in this regard.  It 
is essential that the examiner review the 
claims folder in its entirety.  


The examiner should certify that the 
evidence was reviewed.  Any further 
indicated special studies should be 
conducted.  The examiner should assess the 
appellant's current symptomatology.  The 
examiner should also take specific note of 
the appellant's reported and documented 
medical history.  

In the examination report, the examiner 
should offer an opinion as to whether the 
appellant's bilateral foot condition is 
congenital.  In doing so, the examiner is 
directed to address each of the diagnoses 
rendered by Dr. J.G.S.: metatarsalgia, foot 
pad atrophy, and hallux malleus, 
bilaterally.  The examiner should provide a 
conclusion as to whether  any of these 
conditions are congenital or where they 
were caused by a congenital abnormality of 
the appellant's feet.  The examiner should 
then offer an opinion as to whether any of 
the foot disorders found on examination 
pre-existed service and was/were aggravated 
therein.  Any opinions expressed must be 
accompanied by a complete rationale.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report(s) 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand, and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should readjudicate 
the issue of service connection for a 
bilateral foot condition based on the 
entire evidence of record.  

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case containing all applicable criteria 
pertinent to the appellant's claim.  A reasonable period of time 
for a response should be afforded.  Thereafter, the case should 
be returned to the Board for final appellate review, if otherwise 
in order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
appellant until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).




